Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  HALLMARK SPECIALTY INSURANCE
  COMPANY,

                Plaintiff,                                  Case No. 20-CIV-61483-RAR
  v.

  LION HEART SURGICAL SUPPLY LLC, LION
  HEART SURGICAL SUPPLY CORP., FABIAN
  CONDE, JANAINA D. NASCIMENTO,
  JOHNSON & JOHNSON, ETHICON, INC.,
  ETHICON US, LLC, XS SUPPLY, LLC, JON M.
  BIRD, TYLER BERGER, IVAN
  RODIMUSHKIN, DAVID W. LONGDUE III,
  and BRENDAN THOMAS,

              Defendants.
  ________________________________________/

               AMENDED COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff Hallmark Specialty Insurance Company ("Hallmark") asserts the following in

  support of this Amended Complaint for Declaratory Judgment against defendants Lion Heart

  Surgical Supply LLC (“LHLLC”), Lion Heart Surgical Supply Corp. (“LHSSC”), Fabian Conde

  (“Conde”), and Janaina D. Nascimento (“Nascimento”) (collectively, the “LH defendants”);

  necessary parties Johnson & Johnson (“J & J”), Ethicon, Inc. (“EINC”), and Ethicon US, LLC

  (“ELLC”) (collectively, the “J & J defendants”); and necessary parties XS Supply, LLC (“XS”),

  Jon M. Bird (“Bird”), Tyler Berger (“Berger”), Ivan Rodimushkin (“Rodimushkin”), David W.

  Longdue III (“Longdue”), and Brendan Thomas (“Thomas”) (collectively, the “XS defendants”):

                                 NATURE OF THE ACTION

         1.     Hallmark seeks a declaratory judgment and other relief regarding its rights and

  obligations under commercial general liability policy number G09400444 issued to “Lion Heart

  Surgical Equipment Corp.” (“LHSEC”) (the “Hallmark policy”) in reference to the underlying
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 2 of 10

                                                                        Case No. 20-CIV-61483-RAR


  lawsuit filed by the J & J defendants against the LH defendants and the XS defendants in the

  United States District Court, Middle District of Florida, Tampa Division, number 8:19-cv-1673-

  T-33AEP (the “underlying action”). The J & J defendants and the XS defendants are joined as

  necessary party defendants under Federal Rule of Civil Procedure 19.

                                   JURISDICTION AND VENUE

         1.      This Court has jurisdiction based on diversity of citizenship of the parties under 28

  United States Code section 1332(a)(1), and based on federal statute, i.e., the Federal Declaratory

  Judgment Act, 28 United States Code section 2201.

         2.      The J&J defendants claim damages for the $1,000,000 limit of liability under the

  Hallmark policy. The amount in controversy exceeds the sum of $75,000, exclusive of interest

  and costs.

         3.      Venue under 28 U.S.C. section 1391(b)(2) is proper because the LH defendants

  reside and are located in this judicial district, a substantial part of the events giving rise to this

  litigation occurred in this judicial district, and because the address of the “Named Insured” on the

  insurance policy is located in Broward County.

                                             THE PARTIES

         4.      Plaintiff Hallmark is a corporation organized under the laws of Oklahoma, with its

  principal place of business in Texas.

         5.      Defendant LHLLC is a limited liability company organized under the laws of

  Florida, with its principal place of business in Hollywood, Florida in Broward County. Upon

  information and belief, LHLLC’s sole members are defendants Conde and Nascimento. LHLLC

  is a defendant in the underlying action.

         6.      Defendant LHSSC is a corporation organized under the laws of Florida, with its

  principal place of business in Hollywood, Florida in Broward County. LHSSC is a defendant in

                                                    2
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 3 of 10

                                                                      Case No. 20-CIV-61483-RAR


  the underlying action.

         7.      Upon information and belief, defendant Conde resides within Broward County, was

  a manager of LHLLC, and was and is a director and shareholder of LHSSC. Conde is a defendant

  in the underlying action.

         8.      Upon information and belief, defendant Nascimento resides within Broward

  County, was a manager of LHLLC, and was and is a shareholder of LHSSC. Nascimento is a

  defendant in the underlying action.

         9.      Defendant XS is a limited liability company organized under the laws of Florida,

  with its principal place of business in Largo, Florida in Pinellas County. XS is a defendant in the

  underlying action.

         10.     Upon information and belief, XS managers are defendants Bird, Rodimushkin,

  Berger, Longdue, and Thomas, who are each a Florida citizen residing in Pinellas County. Bird,

  Rodimushkin, Berger, Longdue, and Thomas are defendants in the underlying action.

         11.     J & J is a corporation organized under the laws of New Jersey, with its principal

  place of business in New Brunswick, New Jersey. On information and belief, at all relevant times,

  J & J conducted business in the State of Florida. J&J is a plaintiff in the underlying action.

         12.     EINC is a corporation organized under the laws of New Jersey, with its principal

  place of business in Somerville, New Jersey. On information and belief, at all relevant times,

  EINC conducted business in the State of Florida. EINC is a plaintiff in the underlying action.

         13.     ELLC is a limited liability company organized under the laws of Texas, with its

  principal place of business in Cincinnati, Ohio. ELLC’s sole member is Ethicon Endo-Surgery,

  Inc., which is an Ohio corporation with its principal place of business in Cincinnati, Ohio. On

  information and belief, at all relevant times, ELLC conducted business in the State of Florida.



                                                   3
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 4 of 10

                                                                      Case No. 20-CIV-61483-RAR


  ELLC is a plaintiff in the underlying action.

                                                  FACTS

                                       The Underlying Action

         14.      On October 4, 2019, the J & J defendants filed a Second Amended Complaint

  against the LH defendants, the XS defendants, and other defendants, alleging that defendants

  engaged in unlawful transactions to import and sell counterfeit products. The J & J defendants

  filed their action under seal in the United States District Court, Middle District of Florida, Tampa

  Division, number 8:19-cv-1673-T-33AEP (the "underlying action"). A true and correct copy of

  the caption and party allegations of the Second Amended Complaint is hereto as Exhibit A.

         15.      In the underlying action, XS filed a cross-claim against the LH defendants,

  including causes of action for (1) Breach of Contract, (2) Breach of Statutory Warranties, (3)

  Negligence, (4) Common Law Indemnity, and (5) Unjust Enrichment. XS is seeking to recover

  damages, attorney's fees and costs, and pre- and post-judgment interest.

                                              The Policy

         16.      Hallmark issued a Commercial General Liability (“CGL”) policy to LHSEC,

  number G09400444, effective August 23, 2018 to August 23, 2019 (the "Policy"). A true and

  correct copy of the Policy is attached and incorporated as Exhibit B.

         17.      The insurance agent for the LH defendants expressly requested that LHSEC be the

  named insured in the Hallmark policy. A true and correct copy of that request is attached hereto

  as Exhibit C.

         18.      The LH defendants provided notice of the underlying action to Hallmark, seeking

  a defense and indemnity under the Policy.

         19.      Hallmark agreed to provide a defense to LHSSC, as well as Conde and Nascimento

  with respect to their conduct on behalf of LHSSC, subject to a full reservation of rights including,

                                                    4
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 5 of 10

                                                                      Case No. 20-CIV-61483-RAR


  without limitation, on the ground that LHSSC is not an “Insured” under the policy and Conde and

  Nascimento are not “Insureds” for their conduct on LHSSC’s behalf, and that Hallmark is entitled

  to reimbursement of all defense fees and costs and indemnity paid on behalf of LHSSC and Conde

  and Nascimento for their conduct on LHSSC’s behalf.

         20.     Hallmark declined to provide coverage to LHLLC, Conde, and Nascimento for their

  conduct on behalf of LHLLC.

         21.     Hallmark has provided a defense to LHSSC, Conde, and Nascimento in the

  underlying action, subject to a full reservation of rights to withdraw from the defense and decline

  indemnity.

         22      XS defendants contend that they are entitled to coverage under the Policy.

         23.     An actual, present, and justiciable controversy exists between Hallmark, on the one

  hand, and LHLLC, LHSSC, Conde, Nascimento, and XS defendants, on the other, regarding the

  parties’ rights and obligations under the Hallmark policy, warranting the Court’s declaratory

  judgment.

         24.     Hallmark has satisfied and complied with all conditions precedent to filing this

  complaint.

                                             COUNT 1


                     (NO DEFENDANT IN THE UNDERLYING ACTION
                            QUALIFIES AS AN "INSURED")

         25.     Hallmark incorporates by reference paragraphs 1 through 24 herein.

         26.     The Policy defines “An Insured”, in relevant part, as follows:

         SECTION II – WHO IS AN INSURED

         1.      If you are designated in the Declarations as:
                 …


                                                  5
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 6 of 10

                                                                         Case No. 20-CIV-61483-RAR


                 d.     An organization other than a partnership, joint venture or limited
                        liability company, you are an insured. Your ‘executive officers’ and
                        directors are insureds, but only with respect to their duties as your
                        officers or directors. Your stockholders are also insureds, but only
                        with respect to their liability as stockholders.
                 ...

                 No person or organization is an insured with respect to the conduct of any
                 current or past partnership, joint venture or limited liability company that is
                 not shown as a Named Insured in the Declarations.

         27.     The Policy was issued to LHSEC as the “Named Insured”. LHSEC is not named

  as a defendant in the Second Amended Complaint and has never been a party to the underlying

  action. The Second Amended Complaint names as defendants LHLLC and LHSSC. Neither

  LHLLC or LHSSC is a “Named Insured” under the Policy nor does either otherwise qualify for

  coverage as an “Insured”.

         28.     On the Florida Division of Corporations website, LHLLC is identified as "inactive",

  LHLLC was converted to LHSSC, and LHSSC registered with the Florida Division of

  Corporations in July 2018 (before the effective date of the Policy).

         29.     LHLLC was a former limited liability company on the inception date of the Policy,

  although it continued to operate during the Policy period. The Policy excepts from the definition

  of an “Insured” any organization that is a current or former limited liability company that is not

  shown as a “Named Insured” in the Policy Declarations. LHLLC was not shown as a “Named

  Insured” in the Policy Declarations. It was and is not entitled to coverage under the Policy.

         30.     XS was a limited liability company on the inception date of the Policy and

  throughout the Policy period. The Policy clearly excepts from the definition of an “Insured” any

  organization that is a current or past limited liability company that is not shown as a “Named

  Insured” in the Policy Declarations. XS was not shown as a “Named Insured” in the Policy

  Declarations. It was and is not entitled to coverage under the Policy.


                                                   6
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 7 of 10

                                                                      Case No. 20-CIV-61483-RAR


         31.     Because LHLLC, LHSSC, and XS defendants do not qualify as an "Insured",

  LHLLC, LHSSC, and XS defendants are not entitled to coverage under the Policy, and Hallmark

  has no obligation to provide a defense or to indemnify LHLLC, LHSSC, or XS defendants in the

  underlying action.

         32.     Because LHLLC, LHSSC, and XS defendants do not qualify as an "Insured",

  Hallmark has no obligation to provide a defense or to indemnify Conde or Nascimento with respect

  to their duties, if any, for LHLLC, LHSSC, or XS defendants.

         33.     No XS defendant is listed as a “Named Insured”; nor does any XS defendant

  otherwise come within the definition of an “Insured” in the Policy. Hallmark has no obligation to

  provide a defense or to indemnify any XS defendant in the underlying action or to prosecute the

  XS cross-claim against the LH defendants.

         34.     An actual, present and justiciable controversy exists regarding the rights and

  obligations of the parties under the Policy with respect to the underlying action.

                                              COUNT 2

           (NO OBLIGATION TO PROVIDE A DEFENSE TO ANY DEFENDANT)

         35.     Hallmark incorporates herein paragraphs 1 through 34.

         36.     Hallmark has no obligation to provide a defense to anyone who is not an insured

  under the Policy.

         37.     Hallmark has no obligation to provide a defense to any defendant because none is

  an insured under the Policy.

         38.     An actual, present and justiciable controversy exists regarding to the rights and

  obligations of the parties under the Policy with respect to the underlying action.




                                                   7
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 8 of 10

                                                                       Case No. 20-CIV-61483-RAR


                                               COUNT 3

                   (NO OBLIGATION TO INDEMNIFY ANY DEFENDANT)

         39.     Hallmark incorporates herein paragraphs 1 through 38.

         40.     Hallmark has no obligation to indemnify any defendant in the underlying action

  who is not insured under the Policy.

         41.     Hallmark has no obligation to indemnify any defendant in the underlying action

  because none of the defendants is an insured under the Policy.

         42.     An actual, present and justiciable controversy exists regarding the rights and

  obligations of the parties under the Policy with respect to the underlying action.

                                         REQUESTED RELIEF

         WHEREFORE, Hallmark requests that the Court:

         a.      Take jurisdiction and adjudicate the rights of the parties under the Policy;

         b.      Enter judgment declaring that LHLLC, Conde on behalf of LHLLC, Nascimento

                 on behalf of LHLLC, LHSSC, Conde on behalf of LHSSC, Nascimento on behalf

                 of LHSSC, XS, and the XS defendants are not “Insureds” to which Hallmark has

                 any obligation to provide coverage under the Hallmark policy.

         c.      Enter judgment for all other and further relief to which Hallmark may be entitled.



  Dated: September 8, 2020

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 8th day of September 2020, the foregoing was filed with the

  Court’s CM/ECF system, which will send notice to the parties in this ligation via Email.




                                                    8
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 9 of 10

                                                       Case No. 20-CIV-61483-RAR


                                               /s/Rory Eric Jurman
                                               Rory Eric Jurman, Esq.
                                               Florida Bar No. 194646
                                               Email: rjurman@hinshawlaw.com
                                               Jenelle E. La Chuisa, Esq.
                                               Florida Bar No. 539988
                                               Email: jlachuisa@hinshawlaw.com
                                               Secondary emails: dsmellie@hinshawlaw.com
                                               vharris@hinshawlaw.com
                                               rejeserve@hinshawlaw.com

                                               Hinshaw & Culbertson LLP
                                               One East Broward Boulevard
                                               Suite 1010
                                               Ft. Lauderdale, FL 33301
                                               Telephone: 954-467-7900
                                               Facsimile: 954-467-1024

                                               William C. Morison, Esq., Pro Hac Vice
                                               Morison & Prough, LLP
                                               2540 Camino Diablo, Suite 100
                                               Walnut Creek, CA 94597
                                               Telephone: (925) 937-9990
                                               Facsimile: (925) 937-3272
                                               Email: wcm@morisonprough.law
                                               Secondary emails: hb@morisonprough.law
                                               jmw@morisonprough.law
                                               rrr@morisonprough.law

                                               Attorneys for Plaintiff Hallmark Specialty
                                               Insurance Company




                                        9
Case 0:20-cv-61483-RAR Document 41 Entered on FLSD Docket 09/08/2020 Page 10 of 10

                                                                  Case No. 20-CIV-61483-RAR


                                        SERVICE LIST


     Gus Michael Centrone                           Alice R. Huneycutt
     Fla. Bar No.: 0030151                          Florida Bar No. 293105
     gcentrone@kmf-law.com                          STEARNS WEAVER MILLER
     James E. Felman                                WEISSLER ALHADEFF &
     Fla. Bar No.: 775568                           SITTERSON, P. A.
     jfelman@kmf-law.com                            SunTrust Financial Centre, Suite 2100
     Katherine Earle Yanes                          401 E. Jackson Street (33602)
     Fla. Bar No.: 159727                           Post Office Box 3299
     kyanes@kmf-law.com                             Tampa, Florida 33601
     KYNES MARKMAN & FELMAN, P.A.                   Telephone: (813) 222-5031
     PO Box 3396                                    Facsimile: (813) 222-5089
     Tampa, FL 333601                               Primary: ahuneycutt@stearnsweaver.com
     Phone: 813-229-1118                            Secondary: mkish@stearnsweaver.com
     Fax: 813-221-6750
                                                    and
     Counsel for the XS Defendants
                                                    GEOFFREY POTTER
     Danya J. Pincavage                             (NY Bar No: 2252302, pro hac vice)
     Fla. Bar No.: 14616                            TIMOTHY WATERS
     danya@wolfepincavage.com                       (NY Bar No: 4683157, pro hac vice)
     Omar Ali-Shamaa                                JOSHUA R. STEIN
     Fla. Bar No.: 121461                           (NY Bar No: 5387394, pro hac vice)
     omar@wolfepincavage.com                        PATTERSON BELKNAP WEBB &
     WOLFE | PINCAVAGE                              TYLER LLP
     2937 SW 27th Avenue, Suite 302                 1133 Avenue of the Americas
     Miami, FL 33133                                New York, NY 10036-6710
     Office: 786.409.0800                           Telephone: (212) 336-2000
                                                    Fax: (212) 336-2222
     Counsel for Lion Heart Surgical Supply, LLC,   gpotter@pbwt.com
     Lion Heart Surgical Supply Corp., Fabian       twaters@pbwt.com
     Conde and Janaina D. Nascimento                jstein@pbwt.com

                                                    Attorneys for Defendants Johnson &
                                                    Johnson, Ethicon, Inc. and Ethicon, US,
                                                    LLC




                                               10
